Citation Nr: 1231896	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-08 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Brook S. McDaniel, Agent


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from February 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, denying the claims of entitlement to service connection for bilateral hearing loss and PTSD, and granting service connection for tinnitus and assigning an initial disability evaluation of 10 percent.  

The Veteran was scheduled for a hearing before a Veterans Law Judge at the RO in Roanoke, Virginia in January 2012.  The Veteran failed to report to this hearing, and VA has yet to receive a statement of good cause for the Veteran's failure to report.  The Veteran was notified in December 2011 that he would not be scheduled for an additional hearing if he failed to report without good cause; accordingly the Board will proceed to a decision.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service.  

2.  The Veteran does not have a confirmed diagnosis of PTSD or any other psychiatric disorder, aside from alcohol dependence.  

3.  The Veteran is already receiving the maximum disability evaluation available for tinnitus.  



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for establishing entitlement to service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  

3.  The criteria for establishing entitlement to an initial disability evaluation in excess of 10 percent for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran from March 2008 through August 2009 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 2008 and 2009 letters also provided the Veteran with this information.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in February 2009 and May 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service.  

The Veteran's service treatment records demonstrate that he did not complain of hearing loss during military service and that he was not suffering from bilateral hearing loss at the time of his separation from active duty.  According to the Veteran's October 1964 induction examination, pure tone thresholds, in decibels (dB), were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (10)
0 (10)
-5 (5)
-10 (-5)
LEFT
0 (15)
0 (10)
10 (20)
0 (10)
-5 (0)

The Board notes that, prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  Conversion to ISO units is accomplished by adding 15 dB to the ASA units at 500 Hz, 10 dB to the ASA units at 1000 Hz, 2000 Hz and 3000 Hz, and 5 dB to the ASA units at 4000 Hz.  

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2011).  Therefore, the converted audiometric results demonstrate that the Veteran was not suffering from hearing loss at the time of his induction into active service.  

A subsequent audiogram performed in January 1968, which was still using the ASA standards despite the fact that it took place after November 1, 1967, revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
(-5)
LEFT
0 (15)
0 (10)
5 (15)
0 (10)
0 (5)

The numbers in parentheses again represent the converted audiometric test results.  When these numbers are applied to 38 C.F.R. § 3.385 it is evident that the Veteran was not suffering from hearing loss, for VA rating purposes, at this time.  

Finally, an audiometric examination was performed as part of the Veteran's August 1969 separation examination.  Pure tone thresholds, in dB, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The Veteran's separation examination reveals that ISO standards were used.  Again, when these numbers are applied to 38 C.F.R. § 3.385, they reflect that the Veteran was not suffering from hearing loss for VA purposes at the time of his separation from active duty.  In fact, these results suggest that the Veteran performed better upon audiometric testing at the time of separation than he did upon enlistment.  The Veteran also reported in his report of medical history associated with this examination that he did not then, nor had he ever, suffered from hearing loss.  

Likewise, the evidence of record fails to demonstrate that the Veteran was suffering from bilateral hearing loss within one year of his separation from active duty.  The first evidence of record of hearing loss is a March 2008 VA treatment record.  The Board notes that the VA Medical Center (VAMC) in Salem, Virginia notified VA in August 2009 that they did not have any records for the Veteran prior to November 2007.  According to the March 2008 record, the Veteran was suffering from bilateral sensorineural hearing loss as a result of acoustic trauma incurred while working on the flight line for three to four years while in the Air Force.  This record fails to reflect what evidence was relied upon, if any, in reaching this conclusion.  

The Veteran was subsequently afforded a VA audiometric examination in February 2009.  The Veteran reported being exposed to noise from flight engines during service.  He also reported working for the postal service for 25 years after separation, with 8 of those years being in maintenance where the noise levels were high enough to require ear protection.  The authorized audiological evaluation performed at this time revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
60
70
LEFT
5
20
25
35
35

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  Puretone threshold averages were 42 dB in the right ear and 29 dB in the left ear.  Applying these results to 38 C.F.R. § 3.385, it is apparent that the Veteran does in fact have a current hearing loss disability.  The examiner also assigned a diagnosis of normal hearing, bilaterally, through 2000 Hz, with sloping to moderately severe high frequency sensorineural hearing loss in the right ear and sloping to mild sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's hearing loss was not a result of military service.  The examiner explained that the Veteran had normal hearing, bilaterally, at the time of his separation from active duty.  

The preponderance of the above evidence demonstrates that the Veteran's current hearing loss did not manifest during, or as a result of, active military service.  The Veteran's service treatment records reflect that the Veteran was not suffering from hearing loss in either ear at the time of his separation from active duty.  The record also reflects that the Veteran performed better upon audiometric testing at the time of separation compared to his time of enlistment.  The Veteran also denied having, or ever having had, suffered from hearing loss in his report of medical history associated with his August 1969 separation examination.  The record contains no further evidence of hearing loss until March 2008 - approximately 39 years after the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the lack of any evidence of treatment or complaints of hearing loss for nearly four decades tends to suggest that the Veteran has not suffered from chronic hearing loss since his separation from active duty.  Finally, the VA examiner of record opined that the Veteran's current hearing loss was not due to military service, since his separation examination revealed his hearing to be within normal limits.  

The Board notes that the March 2008 VA treatment record relates the Veteran's hearing loss to military service.  However, the VA audiologist provided no rationale in support of this assertion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  In the present case, it appears that the VA audiologist was simply reciting the Veteran's lay history.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, since this record fails to reflect how the offered conclusion was reached, the Board finds the VA examiner's opinion to be more probative.  

Finally, the Board recognizes that the Veteran believes his bilateral hearing loss is related to in-service noise exposure.  The Veteran indicated in his original claim of March 2008 that his hearing loss first began in 1967.  While the Veteran is certainly competent to offer this testimony, the Board does not find it to be credible.  In his report of medical history associated with his August 1969 separation examination, the Veteran specifically denied having, or ever having had, suffered from hearing loss.  It is not until nearly 40 years later that the Veteran first asserted that he actually suffered from hearing loss during military service.  The Board finds the information reported by the Veteran at the time of his separation from active duty to be more reliable than his recollections offered nearly four decades after separation from active duty.  As such, the Board does not find the Veteran's assertion of hearing loss upon separation from active duty to be credible.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.

Psychiatric Disorder

The Veteran also contends that he is entitled to service connection for a psychiatric disorder.  Specifically, the Veteran contends that he is entitled to service connection for PTSD.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not have a confirmed diagnosis of PTSD.  The only psychiatric disorder that has been diagnosed is alcohol dependence - a disability for which service connection is not permitted.  

Initially, the Board notes that the Veteran's service treatment records are silent as to psychiatric complaints or treatment.  The Veteran's August 1969 separation examination also indicates that a psychiatric evaluation was deemed to be normal.  The Veteran also reported in his report of medical history associated with this examination that he did not then, nor had he ever, suffered from depression or excessive worry, nervous trouble of any sort or frequent trouble sleeping.  Therefore, there is no evidence of a psychiatric disability during military service.  

Post-service treatment records also fail to reflect that the Veteran has been diagnosed with a psychiatric disorder, for which service connection may be established, at any time since his separation from active duty.  According to a November 2007 VA psychiatric intake note, the Veteran had no prior history of psychological hospitalization or treatment.  The Veteran reported suffering from serious depression, anxiety, and trouble controlling his behavior through his life.  The examiner noted that the Veteran had a 45 year history of alcohol abuse with present use on a daily basis.  He also had a 41 year history of cannabis abuse with daily use currently.  The Veteran also endorsed symptomatology of depression and PTSD, but he denied ever seeking help for this symptomatology.  An Axis I diagnosis of alcohol dependence was assigned.  

In a June 2008 statement, the Veteran reported a number of stressors, including an incident where he awoke to find a rat on his foot.  He reported constant nightmares as a result of this.  He also noted that while he was in Vietnam, the bases were under rocket and small arms attack.  The Veteran's DD-214 confirms that he served in Vietnam during the Vietnam era.  Attempts were made to verify the Veteran's reported stressors, but in December 2008, a formal finding was made that there was a lack of information to verify the Veteran's reported stressors.  

Finally, the Veteran was afforded a VA psychiatric examination in May 2011.  The Veteran reported that while in Vietnam, he awoke one night to find a rat on him.  The examiner also asked the Veteran about indirect fire, but the Veteran responded that on one occasion, incoming mortars or rockets landed on the base.  The Veteran had no idea how far away the explosions were.  He also reported indirect fire on the base the day he was leaving Vietnam, but again, he did not know how far away this was.  Upon examination, the examiner concluded that the Veteran did not meet the DSM-IV stressor criteria or the PTSD symptom criteria to support a diagnosis of PTSD.  The Veteran reported typical sleep of 8 hours.  Also, in response to intrusive thoughts, the Veteran reported that he tended to think of the good times in Vietnam.  The examiner also noted the incident of waking up at night in Vietnam to find a rat, while frightening, would not be considered traumatic or life-threatening.  A diagnosis of alcohol dependence was assigned at this time.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a psychiatric disorder, to include PTSD.  Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.  In the present case, a diagnosis of PTSD that conforms to the DSM-IV has not been assigned to the Veteran.  

The Board recognizes that the regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.  In the present case, while there is evidence of service in Vietnam, the May 2011 VA examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Without a confirmed diagnosis of PTSD, service connection cannot be established.  See 38 C.F.R. § 3.304(f).  

The Board recognizes that the Veteran has been diagnosed with alcohol dependence.  However, compensation shall not be paid if a claimed disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1(n), 3.301(c).  With respect to alcohol and drug abuse, § 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  

Moreover, § 8052 amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(d) (2011).  VA's General Counsel has confirmed that direct service connection for a disability that results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990.  See VAOGCPREC 7-99; VAOGCPREC 2-98.  Therefore, service connection for alcohol dependence is not warranted in this case.  

Finally, the record does not reflect that the Veteran has ever been diagnosed with any other psychiatric disability.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of a psychiatric disorder, aside from alcohol dependence, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD or alcohol dependence, must be denied.

Increased Disability Evaluation for Tinnitus

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

Presently, the Veteran has been awarded a 10 percent disability evaluation for tinnitus under Diagnostic Code 6260.  This is the highest disability evaluation available under this code.  See 38 C.F.R. § 4.87.  Note (2) to 38 C.F.R. § 4.87 also instructs the rater to assign only a single evaluation for recurrent tinnitus, regardless of whether the sound is perceived in one ear or in both ears.  As there is no legal basis upon which to award a higher evaluation, or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for bilateral hearing loss is denied.  



(Continued on next page)


Service connection for a psychiatric disorder, to include PTSD and alcohol dependence, is denied.  

An initial disability evaluation in excess of 10 percent is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


